Case: 14-1706     Document: 2    Page: 1   Filed: 10/07/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                HERMAN LEON BRICKEY,
                   Plaintiff-Appellant,

                            v.

         AMAZON.COM AND CDBABY.COM,
              Defendants-Appellees,

                           AND

   JEFFORY BEZOS, PRESIDENT, PARTNER, CD
      UNIVERSE, AND REBECCA VALADEZ,
                   Defendants.
             ______________________

                        2014-1706
                  ______________________

   Appeal from the United States District Court for the
Western District of Texas in No. 5:13-cv-00961-XR, Judge
Xavier Rodriguez.
                 ______________________

   Before PROST, Chief Judge, DYK and MOORE, Circuit
                        Judges.
                       PER CURIAM.
                        ORDER
Case: 14-1706        Document: 2   Page: 2    Filed: 10/07/2014



2                                      BRICKEY   v. AMAZON.COM



    Upon review of the docket, we determine that this ap-
peal must be dismissed for lack of jurisdiction.
     The case in the district court involves claims, inter
alia, of copyright infringement. It does not involve claims
of patent infringement. This court is a court of limited
jurisdiction, which does not include jurisdiction over this
appeal. 28 U.S.C. § 1295.
    Although we may transfer an appeal to a court that
would have jurisdiction if an appeal could have been
brought in that other court, pursuant to 28 U.S.C. § 1631,
we note that the district court has not yet entered a final
judgment in the case. Thus, transfer to the United States
Court of Appeals for the Fifth Circuit is not appropriate
here because the appeal could not “have been brought at
the time it was filed.” 28 U.S.C. § 1631.
      Accordingly,
      IT IS ORDERED THAT:
      This appeal is dismissed for lack of jurisdiction.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s26